Filed 7/7/16 In re Juan G. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


In re JUAN G.,                                                                   B265532

a Person Coming Under the Juvenile Court Law.                                    (Los Angeles County
                                                                                  Super. Ct. No. TJ22035)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

JUAN G.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Catherine J. Pratt, Judge. Reversed.
         Torres & Torres and Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Michael R.
Johnsen and Paul S. Thies, Deputy Attorneys General, for Plaintiff and
Respondent.
       Appellant, Juan G., a minor, appeals from the August 13, 2015 order of the
juvenile court declaring him a ward pursuant to Welfare and Institutions Code
section 602 and placing him home on probation for six months based on a finding
that he committed the crime of bringing or possessing a weapon on school grounds
in violation of Penal Code section 626.10, subdivision (a)(1).1 He contends, and
respondent agrees, that substantial evidence does not support the necessary finding
that the box cutter he brought to school was a “razor with an unguarded blade”
within the meaning of section 626.10, subdivision (a)(1),2 as charged. We agree
with the contention.
       A box cutter with an unexposed blade does not constitute a razor with an
unguarded blade. (In re Michael R. (2004) 120 Cal. App. 4th 1203, 1205-1207.)
There was testimony that the police recovered from appellant’s pocket “a red box
cutter with a retract[a]ble razor blade,” the handle was about four to six inches
long, and “[t]he blade came out . . . between a half of an inch to an inch outside the
box cutter when extended.” This is not evidence the box cutter had its blade
exposed, and no other evidence concerning the issue was presented. We conclude
there is no evidence the box cutter’s blade was exposed. Accordingly, the
wardship order is not supported by substantial evidence and must be reversed.3


1
       All subsequent undesignated references are to the Penal Code, unless otherwise
specified.
2
         “Any person . . . who brings or possesses any . . . razor with an unguarded blade
. . . upon the grounds of, or within, any public . . . school” is guilty of a violation of
section 626.10, subdivision (a)(1).
3
       Reversal of the wardship order renders moot appellant’s contention that the minute
order must be amended to reflect the oral pronouncement of the terms and conditions of
probation.
                                            2
                     DISPOSITION
The order of the juvenile court is reversed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                 WILLHITE, J.




We concur:




EPSTEIN, P. J.




COLLINS, J.




                             3